PER CURIAM
This case is on remand from the Supreme Court for reconsideration. SAIF v. Atchley, 320 Or 405, 884 P2d 867 (1994). The Board’s order awarded claimant attorney fees for SAIF’s late payment of claimant’s medical services claim. SAIF concedes that in the light of SAIF v. Allen, 320 Or 192, 881 P2d 773 (1994), claimant is entitled to attorney fees under ORS 656.386(1), because its late payment of claimant’s medical services claim constituted a de facto denial and the record does not establish that the denial was limited to the amount of compensation due.
Affirmed.